ON MOTION
SCHALL, Circuit Judge.

ORDER

Travis A. Schiano and Lisa Schiano move without opposition to transfer this case to the United States District Court for the Eastern District of Virginia.
Travis and Lisa Schiano filed an appeal seeking review of a decision by the Commissioner for Patents, United States Patent and Trademark Office, that denied their renewed petition to accept late payment of maintenance fees for a patent.
The movants state that because this court does not have jurisdiction over an appeal to review the decision of the Commissioner on a petition, see In re Makari, 708 F.2d 709 (Fed.Cir.1983) (no jurisdiction to review decisions of the Commissioner on petitions), they should have filed their challenge with the District Court for the Eastern District of Virginia. Because we clearly do not have jurisdiction over this appeal, we transfer the case to the District Court for the Eastern District of Virginia pursuant to 28 U.S.C. 1631.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to transfer is granted.
(2) The revised official caption is reflected above.